Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Ratzmann on 06/14/2021.
The application has been amended as follows: 
In the claims: 
Claim 26, line 6, after “medium;”,   --wherein preparing the second reverse microemulsion system includes ultrasonicating to obtain a transparent micro-emulsion suspension of the metal salt dispersed in the second aqueous medium-- has been inserted. 
Claim 27 has been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closet prior art Ma et al (Synthesis of shape-controlled La2NiO4+δ  nanostructures and their anisotropic properties for oxygen diffusion,  Chem. Commun. 2015, vol. 51, page 2NiO4+δ cathode materials for IT-SOFC,  Physical Chemistry Chemical Physics, 2010, 12, page 15124-15131) discloses using nitrate–citrate route to synthesize  La2-xCaxNiO4 (x=0, 0.1, 0.2, 0.3, 0.4 and 0.5) oxides comprising mixing  stoichiometric amount of lanthanum oxide, calcium nitrate hyrate and nickel nitrate hydrate in nitric acid, then adding citric acid, dehydrating and slowly heating until self-combustion of the gel ( section 2. Experimental on page 15125 left col. last para-first para. of right col.). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/Primary Examiner, Art Unit 1796